 



Exhibit 10.53

AGREEMENT OF LIMITED PARTNERSHIP

OF

MONT BELVIEU STORAGE PARTNERS, L.P.

DATED EFFECTIVE JANUARY 21, 2003

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                  Page              

--------------------------------------------------------------------------------

DEFINITIONS
            1  
ARTICLE I
  FORMATION OF LIMITED PARTNERSHIP     7  
ARTICLE II
  NAME     7  
ARTICLE III
  PURPOSE     7  
ARTICLE IV
  NAMES AND ADDRESSES OF PARTNERS AND PRINCIPAL OFFICE OF PARTNERSHIP     8  
ARTICLE V
  REGISTERED AGENT; REGISTERED OFFICE; ADDITIONAL OFFICES     8  
ARTICLE VI
  TERM     8  
ARTICLE VII
  ADDITIONAL LIMITED PARTNERS     8  
ARTICLE VIII
  CAPITAL CONTRIBUTIONS     9    
Section 8.1
  Capital Contributions     9    
Section 8.2
  Additional Contributions     11    
Section 8.3
  Capital Accounts     12    
Section 8.4
  Adjustment of Capital Accounts     12  
ARTICLE IX
  DISTRIBUTIONS     12    
Section 9.1
  Frequency     12    
Section 9.2
  Failure to Withdraw     13    
Section 9.3
  Transferor/Transferee Allocations     13    
Section 9.4
  Partner Advances     13  
ARTICLE X
  ALLOCATIONS OF INCOME, GAIN, LOSS, DEDUCTION AND CREDIT     14    
Section 10.1
  General     14    
Section 10.2
  Allocations for Tax Purposes     15    
Section 10.3
  Transferor/Transferee Allocations     15    
Section 10.4
  Reliance on Advisors     15    
Section 10.5
  Tax Matters Partner     15  
ARTICLE XI
  BOOKS OF ACCOUNT, RECORDS AND TAX INFORMATION     16    
Section 11.1
  Maintenance of Books and Records     16    
Section 11.2
  Reports     16  
ARTICLE XII
  FISCAL YEAR     17  
ARTICLE XIII
  PARTNERSHIP FUNDS     17  
ARTICLE XIV
  STATUS OF LIMITED PARTNERS     17    
Section 14.1
  No Personal Liability     17    
Section 14.2
  Dissolution or Bankruptcy of Limited Partner     17  
ARTICLE XV
  MANAGEMENT AND OPERATION OF BUSINESS     18    
Section 15.1
  Management by General Partner     18  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                  Page              

--------------------------------------------------------------------------------

 
Section 15.2
  No Limited Partner Participation     18    
Section 15.3
  Actions Requiring Limited Partner Consent     18    
Section 15.4
  Third Party Reliance     19    
Section 15.5
  Compensation and Reimbursement     19    
Section 15.6
  Exculpation     19    
Section 15.7
  Indemnification     20    
Section 15.8
  Other Activities; Noncompetition     21  
ARTICLE XVI
  TRANSFER OF INTERESTS BY PARTNERS     23    
Section 16.1
  Restrictions on Transfer     23    
Section 16.2
  Transfers to Affiliates     23    
Section 16.3
  Right of First Refusal     23    
Section 16.4
  Change of Partner Control     24    
Section 16.5
  Procedures     25    
Section 16.6
  Purchase and Sale in the Event of Maximum Loss Being Exceeded     25    
Section 16.7
  Compliance with Securities Laws     26  
ARTICLE XVII
  DISSOLUTION OF THE PARTNERSHIP     26  
ARTICLE XVIII
  WINDING UP AND TERMINATION OF THE PARTNERSHIP     27    
Section 18.1
  Liquidator     27    
Section 18.2
  Reserves     28    
Section 18.3
  Sale of Assets; Distribution of Proceeds     28    
Section 18.4
  Final Accounting     28    
Section 18.5
  Recourse Limited to Assets of the Partnership     28    
Section 18.6
  Termination     28  
ARTICLE XIX
  NOTICES     29  
ARTICLE XX
  AMENDMENT OF LIMITED PARTNERSHIP AGREEMENT     29  
ARTICLE XXI
  POWER OF ATTORNEY     29  
ARTICLE XXII
  REPRESENTATIONS, WARRANTIES AND COVENANTS     30  
ARTICLE XXIII
  DISPUTES     30    
Section 23.1
  Negotiation     30    
Section 23.2
  Failure to Resolve     31    
Section 23.3
  Arbitration     31    
Section 23.4
  Recovery of Costs and Attorneys’ Fees     32    
Section 23.5
  Choice of Forum     33    
Section 23.6
  Jury Waivers     33    
Section 23.7
  Special Buy-Out Options     33    
Section 23.8
  Dispute Under Both this Agreement and LLC Agreement     34  
ARTICLE XXIV
  MISCELLANEOUS     34    
Section 24.1
  No Right of Partition     34    
Section 24.2
  Entire Agreement; Supersedure     34    
Section 24.3
  Governing Law     34  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                  Page              

--------------------------------------------------------------------------------

 
Section 24.4
  Binding Effect     34    
Section 24.5
  Construction of Agreement     34    
Section 24.6
  Captions     35    
Section 24.7
  Effect of Invalid Provision     35    
Section 24.8
  Counterparts     35    
Section 24.9
  Waiver     35  

      EXHIBIT A

EXHIBIT B

EXHIBIT C

EXHIBIT D   Dreyfus Storage Agreement

MB Assets

Operating Procedures

TE Storage Agreement

-iv-



--------------------------------------------------------------------------------



 



AGREEMENT OF LIMITED PARTNERSHIP

OF

MONT BELVIEU STORAGE PARTNERS, L.P.

     THIS AGREEMENT, effective as of the 21st day of January, 2003, by and among
Mont Belvieu Venture, LLC, a Delaware limited liability company, as the General
Partner, and TE Products Pipeline Company, Limited Partnership, a Delaware
limited partnership, and Louis Dreyfus Energy Services L.P., a Delaware limited
partnership, as the Limited Partners.

     WHEREAS, the parties hereto desire to form a limited partnership under and
pursuant to Delaware law.

     NOW, THEREFORE, in consideration of the premises and the mutual
undertakings contained herein, the parties hereto hereby agree as follows:

DEFINITIONS

     The following definitions shall be applicable to the terms set forth below
as used in this Agreement:

     “Acceptance” has the meaning assigned to such term in Section 16.3.

     “Accountants” has the meaning given such term in Section 11.2(a)(i).

     “Acquisition Proposal” has the meaning assigned to such term in Section
16.3.

     “Affiliate” means, when used with respect to a specified person, any other
person directly or indirectly controlling or controlled by or under direct or
indirect common control with the specified person, provided that the Partnership
shall not be deemed to be an Affiliate of the Partners or any of their
respective subsidiaries or Affiliates. For purposes of this definition,
“control”, when used with respect to any specified person, means the power to
direct the management and policies of the person, directly or indirectly,
whether through the ownership of voting securities, by contract, by family
relationship or otherwise; and the terms “controlling” and “controlled” have the
meanings correlative to the foregoing. Notwithstanding the foregoing, for
purposes of this Agreement, Louis Dreyfus Natural Gas Corporation, an Oklahoma
corporation, shall not be deemed an Affiliate of the LD Partner.

     “Agreed Value” means, in the case of any contributions or distributions of
property other than the contributions described in Section 8.1(a), the fair
market value of such property net of any indebtedness or other liability either
assumed or to which such property is subject, as such fair market value is
determined by the General Partner using such reasonable method of valuation as
it may adopt.

-1-

 



--------------------------------------------------------------------------------



 



     “Agreement” means the Agreement of Limited Partnership of Mont Belvieu
Storage Partners, L.P. as the same may be amended, modified or restated from
time to time in accordance with Article XX hereof.

     “Built-In Gain” with respect to any Partnership property means (i) the
excess of the Agreed Value of any Contributed Property over its adjusted basis
for federal income tax purposes as of the time of contribution and (ii) in the
case of any adjustment to the Carrying Value of any Partnership property subject
to depreciation, cost recovery or amortization pursuant to Section 8.4 as a
result of a contribution of cash for a Partnership Interest, the Unrealized Gain
with respect to such property.

     “Built-In Loss” with respect to any Partnership property means (i) the
excess of its adjusted basis for federal income tax purposes of any Contributed
Property over its Agreed Value as of the time of contribution and (ii) in the
case of any adjustment to the Carrying Value of any Partnership property subject
to depreciation, cost recovery or amortization pursuant to Section 8.4 as a
result of a contribution of cash for a Partnership Interest, the Unrealized Loss
with respect to such property.

     “Business Day” means any day other than a Saturday, Sunday or bank holiday
in Houston, Texas.

     “Capital Account” means the account established for each Partner pursuant
to Section 8.3.

     “Capital Contributions” means the Agreed Value of any property and the
amount of cash contributed to the Partnership.

     “Carrying Value” with respect to any Capital Contribution means the Agreed
Value of such property reduced as of the time of determination by all
depreciation, cost recovery and amortization deductions charged to the Capital
Accounts with respect to such property and an appropriate amount to reflect any
sales, retirements or other dispositions of assets included in such property
and, with respect to any other Partnership property, the adjusted basis of such
property for federal income tax purposes as of the time of determination. The
Carrying Values shall be further adjusted as provided in Section 8.4.

     “Certificate of Limited Partnership” means the Certificate of Limited
Partnership required to be filed in the Office of the Secretary of State of the
State of Delaware pursuant to the Partnership Act, as the same may be amended,
modified or restated from time to time.

     “Change of Partner Control” means either a TE Change of Partner Control or
a LD Change of Partner Control.

     “Code” means the Internal Revenue Code of 1986, as amended and in effect on
the effective date hereof and, to the extent applicable, as subsequently
amended.

     “Competing Business Transaction” has the meaning assigned to such term in
Section 15.8(c).

-2-



--------------------------------------------------------------------------------



 



     “Contributed Property” means any Capital Contribution of property other
than cash.

     “Default Interest Rate” means a rate per annum equal to the lesser of (a)
3% per annum plus the Prime Rate or (b) the maximum rate permitted by law.

     “Delinquent Partner” has the meaning assigned to such term in Section
8.1(d).

     “Discretionary Capital Expenditures” means any expenditure related to the
Partnership Business that is classified under GAAP as a capital expenditure and
(i) is not a Mandatory Capital Expenditure, or (ii) if classified as a Mandatory
Capital Expenditure, is associated or is in conjunction with, or is the result
of, a prior or current Discretionary Capital Expenditure, in which case the
portion of such Mandatory Capital Expenditure that is allocable to such prior or
current Discretionary Capital Expenditure shall be classified as a Discretionary
Capital Expenditure.

     “Dispose, Disposing or Disposition” means, with respect to Partnership
Interest or any portion thereof, a sale, assignment, transfer, conveyance, gift,
exchange or other disposition of such asset, whether such disposition be
voluntary, involuntary or by operation of law, including but not limited to the
following: (a) in the case of a Partnership Interest owned by an entity, a
Change of Partner Control and (b) a disposition in connection with, or in lieu
of, a foreclosure of an Encumbrance; but such terms shall not include the
creation of an Encumbrance.

     “Disputes” has the meaning assigned to such term in Section 23.1.

     “Distributable Cash” means, at the time of determination, all Partnership
cash derived from the conduct of the Partnership’s business, other than (i)
Capital Contributions, together with interest earned thereon pending utilization
thereof, (ii) financing proceeds, (iii) amounts required for working capital and
Discretionary and Mandatory Capital Expenditures and (iv) other amounts that the
General Partner reasonably determines to be necessary for the proper operation
of the Partnership’s business and its winding up and liquidation.

     “Dreyfus Storage Agreement” shall mean the Storage Agreement in the form
attached as Exhibit A hereto.

     “EBITDA” means for any entity, such entity’s earnings for any period on a
GAAP basis before all charges for such period, for depreciation and
amortization, interest (except as provided below) and income taxes.
Notwithstanding the foregoing, all interest incurred in connection with
borrowings by such entity the proceeds of which are used for Discretionary
Capital Expenditures relating to the MB Assets shall be deducted as an expense
in calculating EBITDA.

     “Encumber, Encumbering, or Encumbrance” means the creation of a security
interest, lien, pledge, mortgage or other encumbrance, whether such encumbrance
be voluntary, involuntary or by operation of law.

     “Exercise Period” has the meaning assigned to such term in Section 23.7(a).

     “First Party” has the meaning assigned to such term in Section 15.8(c).

-3-



--------------------------------------------------------------------------------



 



     “GAAP” means Generally Accepted Accounting Principles in the United States
of America consistently applied for the time periods involved.

     “General Partner” means Mont Belvieu Venture, LLC, a Delaware limited
liability company or its successors or assigns.

     “Indemnitee” has the meaning assigned to such term in Section 15.7.

     “Interest” has the meaning assigned to such term in Section 16.3.

     “Joint Development Agreement” means that certain Joint Development
Agreement between the LD Partner and the TE Partner dated effective January 1,
2000, as the same may be modified, amended or restated from time to time.

     “LD Combined Capital Account Balance” has the meaning assigned to such term
in Section 16.4(b).

     “LD Partner Change of Control” means an event that causes the Parent of LD
Partner together with its Affiliates to cease to own, directly or indirectly, at
least a 50% voting interest in (i) the LD Limited Partner or any Affiliate of
the LD Limited Partner owning a membership interest in the General Partner or
(ii) in the event of the transfer of the LD Partner’s Partnership Interest to an
Affiliate, in such Affiliate.

     “LD Partner” means Louis Dreyfus Energy Services L.P., a Delaware limited
partnership, or its successors or assigns.

     “Lending Partner” has the meaning assigned to such term in Section 8.1(d).

     “Limited Partners” means TE Products Pipeline Company, Limited Partnership,
a Delaware limited partnership and Louis Dreyfus Energy Services L.P., a
Delaware limited partnership, or their respective successors or permitted
assigns, and “Limited Partner” means either of them.

     “Liquidator” has the meaning assigned to such term in Section 18.1.

     “LLC Agreement” means the Limited Liability Company Agreement of the
General Partner as the same may be modified, amended or restated from time to
time.

     “Loss” shall mean on any date the amount, if any, by which the sum of the
Minimum Cash Balance plus any other net requirements for cash to fund the
operations of the Partnership reasonably expected to arise over the following
month exceeds the Partnership’s cash balance on that date exclusive of
segregated cash balances.

     “Mandatory Capital Expenditures” means all expenditures related to the
Partnership’s assets that are classified under GAAP as a capital expenditure,
the primary function of which is for regulatory compliance, safety or
operational integrity of the Partnership’s assets or is otherwise the result of
actions permitted in emergency situations as provided in the Operating
Procedures.

-4-



--------------------------------------------------------------------------------



 



     “Maximum Loss” shall mean $1 million.

     “MB Assets” means the Mont Belvieu salt cavern storage and Houston area
shuttle system more fully described on Exhibit B hereto and all improvements,
expansions and additions thereto.

     “Minimum Cash Balance” shall mean $100,000 or such larger number as the
General Partner determines is reasonable and necessary to carry out the business
of the Partnership.

     “Net EBITDA” means the amount of EBITDA, if any, in excess of $7.15 million
during any period.

     “Notice Month” has the meaning assigned to such term in Section 16.4(b).

     “Offer” has the meaning assigned to such term in Section 16.3.

     “Offer Period” has the meaning assigned to such term in Section 16.3.

     “Offeree” has the meaning assigned to such term in Section 16.3.

     “Offeror” has the meaning assigned to such term in Section 16.3.

     “Operating Procedures” means the Operating Procedures in the form attached
as Exhibit C hereto.

     “Option Interest” has the meaning assigned to such term in Section 16.4.

     “Option Partner” has the meaning assigned to such term in Section 16.4.

     “Parent” means, with respect to TE Partner, TEPPCO Partners, L.P., a
Delaware limited partnership, and with respect to LD Partner, S. A. Louis
Dreyfus et Cie., a French societe anonyme or Louis Dreyfus S.A.S., a French
societe par actions simplifiees.

     “Partners” means the General Partner and the Limited Partners.

     “Partnership” means Mont Belvieu Storage Partners, L.P., the limited
partnership entered into and formed hereunder pursuant to the Partnership Act.

     “Partnership Act” means the Delaware Revised Uniform Limited Partnership
Act, 6 Del. Code §§ 17-101 et seq., as it may be amended from time to time, and
any successor to said Partnership Act.

     “Partnership Business” means the operation, maintenance and marketing of
underground storage facilities for Products and the operation of the pipelines
included within the MB Assets to and from their specific points of delivery and
receipt.

     “Partnership Interest” as to any Partner means the entire ownership
interest and rights of that Partner in the Partnership, including, without
limitation, its right to a distributive share of the profits and losses of the
Partnership, its right to a distributive share of the assets of the

-5-



--------------------------------------------------------------------------------



 



Partnership in accordance with the provisions hereof, and in the case of a
General Partner, its right to participate in the management of the affairs of
the Partnership.

     “Pricing Period” means the trailing 12-month period ending on a date or
month as specified in this Agreement.

     “Prime Rate” means the interest rate as defined in Section 9.4 hereof.

     “Products” means propane, normal butane, isobutane, natural gasoline and
any other commodities as determined by the General Partner.

     “Put/Call Right” has the meaning assigned to such term in Section 23.7(a).

     “Restricted Affiliate” means with respect to each Limited Partner, any
person in which such Limited Partner’s Parent owns, directly or indirectly, at
least a 51% voting or equity interest, or which it otherwise controls. For
purposes of this definition, “control,” has the meaning assigned to such term in
the definition of Affiliate and Louis Dreyfus Natural Gas Corporation shall not
be deemed a Restricted Affiliate of the LD Partner.

     “Second Party” has the meaning assigned to such term in Section 15.8(c).

     “Sharing Ratio” means 1% in the case of the General Partner and 49.5% in
the case of each Limited Partner.

     “Storage Agreements” means the Dreyfus Storage Agreement and the TE Storage
Agreement.

     “TE Partner Change of Control” means a Disposition of any entity of which
over 75% of such entity’s EBITDA for the preceding 12-month period is derived
from the Partnership unless such disposition is to an Affiliate of the TE
Partner.

     “TE Partner” means TE Products Pipeline Company, Limited Partnership or its
successors or assigns.

     “TE Storage Agreement” means the Storage Agreement in the form attached
hereto as Exhibit D.

     “Territory” has the meaning assigned to such term in Section 15.8(a).

     “TMP” has the meaning assigned to such term in Section 10.5.

     “Unrealized Gain” attributable to a Partnership property means, as of the
date of determination, the excess of the fair market value of such property as
of such date of determination over the Carrying Value of such property as of
such date of determination.

     “Unrealized Loss” attributable to a Partnership property means, as of the
date of such determination, the excess of the Carrying Value of such property as
of such date of determination over the fair market value of such property as of
such date of determination.

-6-



--------------------------------------------------------------------------------



 



     “Unrecovered Loss Balance” shall mean for either Limited Partner the result
of (a) the sum of all Capital Contributions under Sections 8.1(b)(iii) and
8.1(c), minus (b) the sum of all distributions under Section 9.1(a).

     “Valuation Expert” has the meaning assigned to that term in Section
23.7(b).

     “Valuation Multiple” means the result of dividing the fair market value of
businesses comparable or similar to the business of the Partnership by the same
businesses’ EBITDA for the twelve-month period immediately preceding the date
such fair market value was measured.

ARTICLE I

FORMATION OF LIMITED PARTNERSHIP

     The parties hereto hereby form a limited partnership pursuant to the
Partnership Act. The rights and liabilities of the Partners shall be as provided
in the Partnership Act, except as herein otherwise expressly provided. The
Partnership Interests of any Partner shall be personal property for all
purposes. On the request of the General Partner, the Limited Partners shall
execute, acknowledge, swear to, and deliver all certificates and other
instruments conforming with this Agreement that are necessary to qualify,
continue, or terminate the Partnership as a limited partnership under the laws
of the State of Delaware and to qualify the Partnership to do business in such
other states where such qualification is necessary or desirable.

ARTICLE II

NAME

     The name of the Partnership shall be, and the business of the Partnership
shall be conducted under the name of, Mont Belvieu Storage Partners, L.P. or
such other name or names that comply with applicable law as the General Partner
may designate from time to time. The General Partner shall take any action that
it determines is required to comply with the Partnership Act, assumed name act,
fictitious name act, or similar statute in effect in each jurisdiction or
political subdivision in which the Partnership proposes to do business and the
Limited Partners agree to execute any documents requested by the General Partner
in connection with any such action.

ARTICLE III

PURPOSE

     The purpose of the Partnership is to acquire, own, operate, maintain,
improve and otherwise deal with the MB Assets, and by means thereof, provide
storage, truck and railcar loading and unloading and pipeline transportation
services to the Partners, their Affiliates and third parties, and any other
business activities necessary, incidental or ancillary to any of the foregoing.

-7-



--------------------------------------------------------------------------------



 



ARTICLE IV

NAMES AND ADDRESSES OF PARTNERS AND
PRINCIPAL OFFICE OF PARTNERSHIP

     The names and mailing addresses of the Partners are as set forth on the
signature pages hereof. The location of the principal office of the Partnership
where the books and records of the Partnership shall be kept shall be 2929 Allen
Parkway, Suite 3200, Houston, Texas 77019. The General Partner may change the
location of the principal office of the Partnership.

ARTICLE V

REGISTERED AGENT; REGISTERED OFFICE; ADDITIONAL OFFICES

     The name and address of the registered office of the Partnership in the
State of Delaware is c/o The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington, New Castle County, Delaware 19801. The
name and address of the registered agent for service of process on the
Partnership in the State of Delaware is The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, New Castle County,
Delaware 19801. The General Partner may change the registered agent or the
registered office of the Partnership and may establish such additional offices
of the Partnership as the General Partner may from time to time determine. The
General Partner shall provide the Limited Partners with written notice of any
change in the Partnership’s principal office, registered agent or registered
office.

ARTICLE VI

TERM

     The term of the Partnership shall be perpetual from the date of the filing
of the Certificate of Limited Partnership in the Office of the Secretary of
State of the State of Delaware unless sooner liquidated or dissolved in
accordance with this Agreement.

ARTICLE VII

ADDITIONAL LIMITED PARTNERS

     In the event the General Partner determines that funds in addition to those
acquired pursuant to Section 8.1 are necessary to carry out the purposes of the
Partnership and the General Partner and the Limited Partners do not agree to
contribute such funds in their respective Sharing Ratios, the General Partner is
authorized to offer and sell additional Partnership Interests and admit any
purchasers thereof (which may include existing Partners or their Affiliates) as
additional limited partners of the Partnership. In such event, the dilution of
the then Partners shall be pro rata in accordance with their respective Sharing
Ratios prior to the issuance of such additional Partnership Interests and this
Partnership Agreement shall be amended to reflect the admissions of such persons
as limited partners of the Partnership, the revised ownership and

-8-



--------------------------------------------------------------------------------



 



Sharing Ratio of each Partner and otherwise to reflect the relative rights and
obligations of the parties.

ARTICLE VIII

CAPITAL CONTRIBUTIONS

     Section 8.1 Capital Contributions.



       (a) Each Limited Partner shall make the initial Capital Contributions
provided in the Joint Development Agreement and the General Partner shall
contribute $500,000 in cash to the Partnership. The Agreed Value of any property
included in such Capital Contributions shall be its net book value reduced by
liabilities assumed by the Partnership as reflected on the books of the
contributor at the date of contribution computed in accordance with GAAP.    
     (b) Without creating any rights in favor of any third party, (i) each
Partner shall contribute to the Partnership, in cash, on or before the date
specified as described in this Section 8.1(b), that Partner’s Sharing Ratio of
Discretionary Capital Expenditures shown in the current capital expenditure
budget adopted for the Partnership by the General Partner as being funded by
Capital Contributions, (ii) the TE Partner shall contribute to the Partnership
each quarter an amount equal to the actual Mandatory Capital Expenditure for
such quarter (excluding Mandatory Capital Expenditures attributable to prior
Discretionary Capital Expenditures), in cash, on the earlier of (x) the date
needed by the Partnership to pay such expenses or (y) the date of the quarterly
distribution under Section 9.1(b) for such quarter, and (iii) the TE Partner
shall contribute to the Partnership, in cash, within three days of such balance
being known, an amount equal to any Loss of the Partnership, except that in the
event the TE Partner’s Unrecovered Loss Balance is equal to or greater than the
Maximum Loss, then Section 8.1(c) shall apply. Unless otherwise stated herein,
the General Partner shall notify each Partner of the need for such Capital
Contributions pursuant to this Section 8.1(b), which notice must include a date
(which date may be no earlier than the second Business Day following each
Partner’s receipt of its notice) before which the Capital Contributions must be
made. All Capital Contributions under Section 8.1(b)(i) shall be kept in a
segregated account, shall not be commingled with other funds of the Partnership,
shall be used only for Discretionary Capital Expenditures and shall not be
included in Distributable Cash.          (c)



       (i) If the TE Partner’s Unrecovered Loss Balance is, or with the then
current Loss added, will be, equal to or greater than the Maximum Loss then the
TE Partner shall have the option to (x) contribute, in cash, to the Partnership
an amount equal to the current Loss, or (y) cease to contribute any cash, in
which case the LD Partner shall have the option to contribute, in cash, to the
Partnership an amount equal to the current Loss.

-9-



--------------------------------------------------------------------------------



 





       (ii) If, at any time the TE Partner’s Unrecovered Loss Balance is equal
to or greater than the Maximum Loss and neither Partner chooses to contribute,
in cash, to the Partnership an amount equal to the current Loss then the
provisions of Section 16.6 shall apply.



       (d) If a Partner does not contribute by the time required all or any
portion of a Capital Contribution that Partner is required to make as provided
in this Agreement, the Partnership may exercise, on notice to that Partner (the
“Delinquent Partner”), one or more of the following remedies:



       (i) taking such action (including court proceedings) as the other
Partners may deem appropriate to obtain payment by the Delinquent Partner of the
portion of the Delinquent Partner’s Capital Contribution that is in default,
together with interest on that amount at the Default Interest Rate from the date
that the Capital Contribution was due until the date that it is made, all at the
cost and expense of the Delinquent Partner;



       (ii) permitting one or more other Partners (the “Lending Partner”), to
advance the portion of the Delinquent Partner’s Capital Contribution that is in
default, with the following results:



       1. the sum advanced shall constitute a loan from the Lending Partner to
the Delinquent Partner and a Capital Contribution of that sum to the Partnership
by the Delinquent Partner under the applicable provisions of this Agreement,



       2. the principal balance of the loan and all accrued unpaid interest is
due and payable on the tenth day after written demand by the Lending Partner to
the Delinquent Partner,



       3. the amount loaned shall bear interest at the Default Interest Rate
from the date that the advance is deemed made until the date that the loan,
together with all interest accrued on it, is repaid to the Lending Partner,



       4. all distributions from the Partnership that otherwise would be made to
the Delinquent Partner (whether before or after dissolution of the Partnership)
instead shall be paid to the Lending Partner until the loan and all interest
accrued on it have been paid in full to the Lending Partner (with payments being
applied first to accrued and unpaid interest and then to principal), but all
such payments to the Lending Partner shall be treated for all purposes of this
Agreement as a distribution by the Partnership to the Delinquent Partner and a
payment by the Delinquent Partner to the Lending Partner,



       5. the payment of the loan and interest accrued on it is secured by a
security interest in the Delinquent Partner’s Partnership Interest, as more
fully set forth in Section 8.1(e), and

-10-



--------------------------------------------------------------------------------



 





       6. the Lending Partner has the right, in addition to the other rights and
remedies granted to it under this Agreement or at law or in equity, to take any
action (including court proceedings) that the Lending Partner may deem
appropriate to obtain payment by the Delinquent Partner of the loan and all
accrued and unpaid interest on it, at the cost and expense of the Delinquent
Partner;



       (iii) exercising the rights of a secured party under the Uniform
Commercial Code of the State of Delaware, as more fully set forth in
Section 8.1(e); or



       (iv) exercising any other rights and remedies available at law or in
equity.



       (e) Each Partner grants to the Partnership, and to each Lending Partner
with respect to any loans made by the Lending Partner to that Partner as a
Delinquent Partner as described in Section 8.1(d), as security, equally and
ratably, for the payment of all Capital Contributions that Partner has agreed to
make and the payment of all loans and interest accrued on them made by Lending
Partners to that Partner as a Delinquent Partner as described in Section 8.1(d),
a security interest in and a general lien on its Partnership Interest and the
proceeds of that Partnership Interest, all under the Uniform Commercial Code of
the State of Delaware. On any default in the payment of a Capital Contribution
or in the payment of such a loan or interest accrued on it, the Partnership or
the Lending Partner, as applicable, is entitled to all the rights and remedies
of a secured party under the Uniform Commercial Code of the State of Delaware
with respect to the security interest granted in this Section 8.1(d). Each
Partner shall execute and deliver to the Partnership and the other Partners all
financing statements and other instruments that the other Partners or the
Lending Partner, as applicable, may request to effectuate and carry out the
preceding provisions of this Section 8.1(e). At the option of a Lending Partner,
this Agreement or a photographic or other copy of this Agreement may serve as a
financing statement.

     Section 8.2 Additional Contributions.



       (a) The liability of each Limited Partner to the Partnership shall be
limited to the amount of its Capital Contributions to be made pursuant to
Section 8.1 and no Limited Partner shall have any further personal liability to
contribute money to, or in respect of, the liabilities or the obligations of the
Partnership unless it agrees in writing to make additional capital contributions
to the Partnership, nor shall any Limited Partner be personally liable for any
obligations of the Partnership, except as may be provided in the Partnership
Act.



       (b) Notwithstanding the foregoing provisions of Section 8.2(a), in the
event the MB Assets contributed to the Partnership by the TE Partner are
Encumbered as collateral for indebtedness that is not assumed by the
Partnership, the TE Partner shall (i) continue to assume responsibility for
(A) the payment of such indebtedness, and (B) upon payment of such indebtedness,
the removal of all Encumbrances, and (ii) shall indemnify

-11-



--------------------------------------------------------------------------------



 





       and hold harmless the Partnership for any cost, loss or expense incurred
by the Partnership as a result of such Encumbrance.



       (c) No Partner shall be entitled to the return of any part of its Capital
Contribution or to be paid interest in respect of either its Capital Account or
any Capital Contribution made by such Partner. No unrepaid Capital Contribution
shall be deemed or considered to be a liability of the Partnership or any
Partner. No Partner shall be required to contribute or lend any cash or property
to the Partnership to enable the Partnership to return any Partner’s Capital
Contributions to the Partner.

     Section 8.3 Capital Accounts. A capital account (“Capital Account”) shall
be established for each Partner and shall be maintained in such a manner as to
correspond with the requirements of Treasury Regulations promulgated from time
to time under section 704(b) of the Code.

     Section 8.4 Adjustment of Capital Accounts. If any additional Partnership
Interests are to be issued in consideration for a contribution of property or
cash or if any Partnership property is to be distributed in liquidation of the
Partnership or a Partnership Interest, the Capital Accounts of the Partners (and
the amounts at which all Partnership properties are carried on its books and
records utilized to maintain the Capital Accounts) shall, immediately prior to
such issuance or distribution, as the case may be, be adjusted (consistent with
the provisions of section 704(b) of the Code and the Treasury Regulations
promulgated thereunder) upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to all Partnership properties (as if such
Unrealized Gain or Unrealized Loss had been recognized upon actual sale of such
properties upon a liquidation of the Partnership immediately prior to such
issuance). If the Agreed Value of any property of the Partnership is properly
reflected on the books of the Partnership at a value that differs from the
adjusted tax basis of such property, this Section 8.4 shall be applied with
reference to such value.

ARTICLE IX

DISTRIBUTIONS

     Section 9.1 Frequency. Except as otherwise provided herein, Distributable
Cash attributable to each fiscal year shall be distributed as follows:



       (a) First, quarterly all amounts to the Limited Partner or Partners who
funded Losses under Sections 8.1(b)(iii) or (c) pro rata in proportion to their
respective Unrecovered Loss Balances until such time that such Partners’
Unrecovered Loss Balances, if any, are reduced to zero.



       (b) Second, quarterly to the TE Partner in an amount up to the result of
(i) $1.7875 million, minus (ii) Mandatory Capital Expenditures for such quarter,
minus (iii) any amounts payable in such quarter to a third party operator of the
Partnership’s assets if the General Partner, acting by and through its Managing
Member, ceases to operate such assets, plus (iv) any Capital Contributions made
by the TE Partner under Section 8.1(b)(ii) in such quarter.

-12-



--------------------------------------------------------------------------------



 





       (c) Third, for the full fiscal year, to the TE Partner in an amount equal
to the positive difference, if any, of the result of (i) $7.15 million, minus
(ii) Mandatory Capital Expenditures for such fiscal year, minus (iii) any
amounts payable in such fiscal year to a third party operator of the
Partnership’s assets if the General Partner, acting by and through its Managing
Member, ceases to operate such assets, minus (iv) all distributions to the TE
Partner pursuant to Section 9.1(b) for quarters included in such fiscal year
plus (v) any Capital Contributions made by the TE Partner under
Sections 8.1(b)(ii) in such fiscal year.



       (d) Fourth, for the full fiscal year, the balance, if any, among the
Partners pro rata in accordance with their Sharing Ratios.

     Section 9.2 Failure to Withdraw. If any Partner does not withdraw the whole
or any part of his share of any cash distribution made pursuant to Section 9.1,
such Partner shall not be entitled to receive any interest thereon without the
express written consent of the other Partner.

     Section 9.3 Transferor/Transferee Allocations. Unless otherwise agreed in
writing by a transferor and transferee of a Partnership Interest herein,
Distributable Cash distributable with respect to any Partnership Interest which
may have been transferred during any year shall be distributed to the holder of
such Partnership Interest who was recognized as the owner on the date of such
distribution, without regard to the results of Partnership operations during the
year.

     Section 9.4 Partner Advances. Notwithstanding the foregoing, if any Partner
advances any funds or makes any other payment to or on behalf of the
Partnership, not required pursuant to the provisions hereof, to cover operating
or capital expenses of the Partnership which cannot be paid out of the
Partnership’s operating revenues, such advance or payment shall be deemed a loan
to the Partnership by such Partner, bearing interest from the date such advance
or payment was made until such loan is repaid at a floating rate per annum equal
to the lesser of (i) two percent (2%) over the interest rate publicly quoted by
The Wall Street Journal from time to time as the prime rate, with adjustments in
such varying rate to be made on the same date as any change in the aforesaid
rate (herein called “Prime Rate”) or (ii) the maximum rate permitted under
applicable law. Notwithstanding Section 9.1 above, all distributions of
Distributable Cash shall first be distributed to the Partners making such loans
until all such loans have been repaid to such Partners, together with interest
thereon as above provided, and, thereafter, the balance of such distributions,
if any, shall be made in accordance with the terms of Section 9.1 above. If
distributions are insufficient to repay and return all such loans as provided
above, the funds available from time to time shall first be applied to repay and
retire the oldest loan first and, if any funds thereafter remain available, such
funds shall be applied in a similar manner to remaining loans in accordance with
the order of the dates on which they were made; however, as to loans made on the
same date, each such loan shall be repaid pro rata in the proportion that such
loan bears to the total loans made on said date.

-13-



--------------------------------------------------------------------------------



 



ARTICLE X

ALLOCATIONS OF INCOME, GAIN, LOSS, DEDUCTION AND CREDIT

     Section 10.1 General.



       (a) Except as otherwise provided herein or unless another allocation is
required by Treasury Regulations issued under section 704(b) of the Code
(including, but not limited to, provisions pertaining to qualified income
offsets and minimum gain chargebacks), for purposes of maintaining the Capital
Accounts, all items of Partnership income, gain, loss, deduction and credit
shall be allocated among the Partners pro rata in accordance with their Sharing
Ratios in effect for the period during which such items accrue. For purposes of
computing the amount of each item of income, gain, deduction or loss to be
charged or credited to the Capital Accounts, the determination, recognition and
classification of such item shall be the same as its determination, recognition
and classification for federal income tax purposes, provided that:



       (i) Any deductions for depreciation, cost recovery, or amortization
attributable to any Partnership property shall be determined as if the adjusted
basis of such property were equal to the Carrying Value of such property. Upon
an adjustment to the Carrying Value of any Partnership property subject to
depreciation, cost recovery, or amortization pursuant to Section 8.4, any
further deductions for such depreciation, cost recovery, or amortization
attributable to such property shall be determined as if the adjusted basis of
such property were equal to the Carrying Value of such property immediately
following such adjustment.



       (ii) Any income, gain or loss attributable to the taxable disposition of
any Partnership property shall be determined by the Partnership as if the
adjusted basis of such property as of such date of disposition were equal in
amount to the Carrying Value of such property as of such date.



       (iii) All fees and other expenses incurred by the Partnership to promote
the sale of a Partnership Interest that can neither be deducted nor amortized
under section 709 of the Code shall be treated as an item of deduction.



       (iv) Computation of all items of income, gain, loss and deduction shall
be made without regard to any election under section 754 of the Code which may
be made by the Partnership and, as to those items described in the section
705(a)(1)(B) or section 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalizable for federal income tax purposes.



       (b) Notwithstanding the foregoing, (i) each Limited Partner shall be
allocated Partnership gross income each fiscal year in an amount equal to the
distribution made to it pursuant to Section 9.1(a), 9.1(b) and 9.1(c) with
respect to such fiscal year and (ii) each Partner shall be allocated (x) the
depreciation and/or amortization deductions

-14-



--------------------------------------------------------------------------------



 





  attributable to the property, if any, contributed by such Partner to the
Partnership pursuant to Section 8.1(a) of this Agreement and (y) an amount of
deductions equal to the Capital Contributions made by such Partner to fund
Losses pursuant to Sections 8.1(b)(iii) and 8.1(c).

     Section 10.2 Allocations for Tax Purposes.



       (a) The Partnership shall, except to the extent such item is subject to
allocation pursuant to subsection (b) below, allocate each item of income, gain,
loss, deduction and credit, as determined for federal and other income tax
purposes, in the same manner as such item was allocated for Capital Account
purposes; and



       (b) The Partnership, for federal and other income tax purposes shall, in
the case of Contributed Properties, allocate items of income, gain, loss,
depreciation and cost recovery deductions attributable to those properties with
a Built-In Gain or Built-In Loss pursuant to section 704(c) of the Code and the
Treasury Regulations thereunder. Similar allocations shall be made in the event
that the Carrying Value of Partnership properties subject to depreciation, cost
recovery or amortization are adjusted pursuant to Section 8.4 upon the issuance
of Partnership Interests for cash. If an existing Partner acquires additional
Partnership Interests, such allocations shall apply only to the extent of his or
its additional Interests. No allocation under section 704(c) of the Code shall
be charged or credited to a Partner’s Capital Account.

     Section 10.3 Transferor/Transferee Allocations. Unless another method
permitted by the Code is agreed to by the General Partner, the transferor and
the transferee, income, gain, loss, deduction or credit attributable to any
Partnership Interest which has been transferred shall be allocated between the
transferor and the transferee allocated equally among the days of the
Partnership’s fiscal year without regard to Partnership operations during such
days.

     Section 10.4 Reliance on Advisors. The General Partner may rely upon, and
shall have no liability to the Limited Partner or the Partnership if it does
rely upon, the written opinion of tax counsel or accountants retained by the
Partnership from time to time with respect to all matters (including disputes
with respect thereto) relating to computations and determinations required to be
made under this Article X or other provisions of this Agreement.

     Section 10.5 Tax Matters Partner.



       (a) The General Partner is designated tax matters partner (“TMP”) as
defined in section 6231(a)(7) of the Code. The TMP and the Limited Partners
shall use their best efforts to comply with responsibilities outlined in this
Section 10.5 and in sections 6222 through 6232 of the Code (including any
Treasury regulations promulgated thereunder) and in doing so shall incur no
liability to any other Partner.



       (b) If a Limited Partner intends to file a notice of inconsistent
treatment under section 6222(b) of the Code, such Partner shall, prior to the
filing of such notice, notify the TMP of such intent and the manner in which the
Limited Partner’s intended treatment of a Partnership item is (or may be)
inconsistent with the treatment of that item by the Partnership.

-15-



--------------------------------------------------------------------------------



 





       (c) No Partner other than the TMP shall file a request pursuant to
section 6227 of the Code for an administrative adjustment of partnership items
for any Partnership taxable year.



       (d) No Partner other than the TMP shall file a petition under Code
sections 6226, 6228 or other Code sections with respect to any Partnership item,
or other tax matters involving the Partnership. In the case where the TMP files
such petition, it shall determine the forum in which such petition will be
filed.

ARTICLE XI

BOOKS OF ACCOUNT, RECORDS AND TAX INFORMATION

     Section 11.1 Maintenance of Books and Records. Proper and complete records
and books of account (including those required by the Partnership Act) shall be
kept by the Partnership in which shall be entered all transactions and other
matters relative to the Partnership’s business as are usually entered into
records and books of account maintained by persons engaged in businesses of like
character. The Partnership books and records necessary for purposes of
maintaining the Capital Accounts and giving effect to the allocations provided
in Articles VIII and X shall be maintained in accordance with the accounting
principles described therein, and shall be kept on the accrual basis and the
other books and records shall be kept on the accrual basis in accordance with
GAAP for financial reporting purposes and for purposes of making all other
calculations contemplated herein. The books and records shall at all times be
made available at the principal office of the Partnership and shall be open to
the reasonable inspection and examination of the Partners or their duly
authorized representatives during the business hours of the General Partner for
any purpose reasonably related to the interest of such Partner as a partner in
the Partnership.

     Section 11.2 Reports.



       (a) The Partnership shall



       (i) appoint a firm of certified public accountants to report on the
Partnership’s financial statements (the “Accountants”), and



       (ii) direct the Accountants to render an audit opinion on the
Partnership’s financial statements within 90 days after the end of each fiscal
year.



       (b) As soon as reasonably practicable after the end of each fiscal year
and after the Accountants have rendered an opinion on the Partnership’s
financial statements, the Partnership shall send each person who was a holder of
a Partnership Interest at any time during the fiscal year then ended:



       (i) All Partnership tax information as shall be necessary for the
preparation by such holder of its federal and any applicable state and local
income tax returns; and

-16-



--------------------------------------------------------------------------------



 





       (ii) A copy of the Partnership’s audited financial statements which shall
include an income statement, a balance sheet, statement of cash flow and
required notes to the financial statements.



       (c) As soon as practicable after the end of each calendar quarter, the
Partnership shall send to each Partner:



       (i) An unaudited income statement and a statement of cash flows for such
quarter; and



       (ii) An unaudited balance sheet as of the end of such quarter and a
profit and loss statement and statement of cash flows for the portion of the
fiscal year then ended.

ARTICLE XII

FISCAL YEAR

     The fiscal year of the Partnership shall end on the thirty-first (31st) day
of December in each year.

ARTICLE XIII

PARTNERSHIP FUNDS

     The funds of the Partnership shall be deposited in such bank account or
accounts, or invested in such interest-bearing or non-interest-bearing accounts,
as shall be designated by the General Partner. All withdrawals from any such
bank accounts shall be made by the General Partner or other agent or agents duly
authorized by the General Partner. Partnership funds shall not be commingled
with those of any other person (including the General Partner or any of its
Affiliates).

ARTICLE XIV

STATUS OF LIMITED PARTNERS

     Section 14.1 No Personal Liability. No Limited Partner shall have any
personal liability whatever, whether to the Partnership, to any of the Partners
or to the creditors of the Partnership, for the debts of the Partnership or any
of its losses beyond the amount agreed to be contributed by him to the capital
of the Partnership as set forth in Section 8.1 except to the extent required by
the Partnership Act. No Limited Partner shall be obligated to restore any
deficit in its Capital Account upon the liquidation of the Partnership or its
Partnership Interest.

     Section 14.2 Dissolution or Bankruptcy of Limited Partner. The dissolution
or bankruptcy of a Limited Partner shall not cause a dissolution of the
Partnership, but the rights of such Limited Partner to share in the profits and
losses of the Partnership, and to receive distributions of Partnership funds,
shall on the happening of such an event, devolve upon such Limited Partner’s
legal representatives or successors in interest, as the case may be, subject to

-17-



--------------------------------------------------------------------------------



 



the terms and conditions of this Agreement, and the Partnership shall continue
as a limited partnership. Each Limited Partner’s successor in interest shall be
liable for all the obligations of such Limited Partner. In no event, however,
shall such estate, legal representative or other successor in interest become a
substituted Limited Partner, except in accordance with Article XVI hereof.

ARTICLE XV

MANAGEMENT AND OPERATION OF BUSINESS

     Section 15.1 Management by General Partner.



       (a) Except as otherwise expressly provided in Section 15.3 of this
Agreement, all management powers over the business and affairs of the
Partnership shall be exclusively vested in the General Partner, and the Limited
Partners shall not have any right of control or management power over the
business and affairs of the Partnership. The General Partner may, from time to
time, designate one or more individuals as Partnership officers to carry out the
day-to-day operations of the Partnership’s activities. Such Partnership officers
may include a president, vice-presidents, a secretary, a treasurer and such
other officers as the General Partner shall designate.



       (b) Whenever in this Agreement (including the Operating Procedures) the
General Partner is permitted or required to make a decision (i) in its
“discretion” or under a similar grant of authority or latitude, the General
Partner shall be entitled to consider such interests and factors as it desires
and may consider its own interests or (ii) in its “good faith” or under another
express standard, the General Partner shall act under such express standard and
shall not be subject to any other or different standards imposed by this
Agreement or by law. The Limited Partners hereby agrees that any standard of
care or duty imposed in this Agreement or under the Partnership Act or any other
applicable law, rule or regulation shall be modified, waived or limited in each
case as required to permit the General Partner to act under this Agreement and
to make any decision pursuant to the authority prescribed in this Agreement so
long as such action or decision was not performed or omitted with the intent to
defraud or deliberately cause injury to the Limited Partners.

     Section 15.2 No Limited Partner Participation. No Limited Partner shall
participate in the management or operations of or have any control over the
Partnership’s business nor shall any Limited Partner have the power to
represent, act for, sign for or bind the General Partner or the Partnership. The
Limited Partners hereby consent to the exercise by the General Partner of the
powers conferred on it by this Agreement.

     Section 15.3 Actions Requiring Limited Partner Consent. Notwithstanding any
other provision of this Agreement to the contrary, without the consent of the
Limited Partners, the General Partner shall not have the authority to:



       (a) Admit a person as a General Partner, except as provided in this
Agreement;

-18-



--------------------------------------------------------------------------------



 





       (b) Admit a person as a Limited Partner, except as provided in this
Agreement;



       (c) Knowingly perform any act that would subject the Limited Partners to
any liability as a general partner; or



       (d) Sell or dispose of all or substantially all of the assets of the
Partnership.

     Section 15.4 Third Party Reliance. Notwithstanding any other provision of
this Agreement to the contrary, no lender, lessor, lessee, purchaser or any
other person dealing with the Partnership, shall be required to verify any
representation by the General Partner as to the extent of the interest in the
assets of the Partnership that the General Partner is entitled to encumber,
sell, lease or otherwise use or Partnership action that the General Partner is
empowered to authorize and conduct and such person shall be entitled to rely
exclusively on the representations of the General Partner as to its authority to
enter into such arrangements and shall be entitled to deal with the General
Partner as if it were the sole party in interest therein, both legally and
beneficially. Each Limited Partner and each assignee or successor hereby waives
any and all defenses or other remedies that may be available against such
lender, purchaser or other person to contest, negate or disaffirm any such
action of the General Partner. In no event shall any person dealing with the
General Partner or its representative with respect to any business or property
of the Partnership be obligated to ascertain that the terms of this Agreement
have been complied with, or to inquire into the necessity or expediency of any
act of the General Partner or its representative; and every contract, agreement,
deed, assignment, lease, mortgage, security agreement, promissory note or other
instrument or document executed by the General Partner or its representative
with respect to any business or property of the Partnership shall be conclusive
evidence in favor of any and every person relying thereon or claiming thereunder
that (i) at the time of the execution and delivery thereof this Agreement was in
full force and effect, (ii) such instrument or document was duly executed in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership, and (iii) the General Partner or its representative was duly
authorized and empowered to execute and deliver any and every such instrument or
document for and on behalf of the Partnership.

     Section 15.5 Compensation and Reimbursement. The General Partner shall
receive no compensation for its services hereunder but shall be reimbursed for
any costs, expenses, fees or other disbursements paid or incurred by it for or
on behalf of the Partnership. As more fully provided in the Operating
Procedures, the General Partner may pay with funds of the Partnership or incur
for and on behalf of the Partnership, costs, expenses, fees and other
disbursements as it in its sole discretion deems necessary for the ongoing
operations of the Partnership’s business, activities and affairs.

     Section 15.6 Exculpation. Neither the General Partner, its Affiliates, nor
any owner, member, manager, officer, director, partner, employee or agent of the
General Partner or its Affiliates, shall be liable, responsible or accountable
in damages or otherwise to the Partnership or any Partner for any action taken
or failure to act (EVEN IF SUCH ACTION OR FAILURE TO ACT CONSTITUTED THE
NEGLIGENCE OF SUCH PERSON) on behalf of the Partnership within the scope of the
authority conferred on the person described in this Agreement and the LLC
Agreement or by law unless such act or omission was performed or omitted

-19-



--------------------------------------------------------------------------------



 



fraudulently or constituted gross negligence or willful misconduct. To the
extent that, at law or in equity, the General Partner, its Affiliates, or any
owner, manager, officer, director, partner, employee or agent thereof have
duties (including fiduciary duties) and liabilities relating to the Partnership
or to another Partner, the General Partner, its Affiliates, or any owner,
manager, officer, director, partner, employee or agent thereof acting under the
Agreement shall not be liable to the Partnership or to any such other Partner
for their reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they expand or restrict the duties and liabilities
of the General Partner, its Affiliates, or any owner, manager, officer,
director, partner, employee or agent thereof otherwise existing at law or in
equity, are agreed by the Partners to replace such other duties and liabilities
of the General Partner, its Affiliates, or any owner, officer, director,
partner, employee or agent thereof.

     Section 15.7 Indemnification.



       (a) TO THE FULLEST EXTENT PERMITTED BY LAW, THE GENERAL PARTNER, ITS
AFFILIATES, THEIR RESPECTIVE OFFICERS, MANAGERS, DIRECTORS, PARTNERS, MEMBERS,
EMPLOYEES AND AGENTS OR ANY PERSON PERFORMING A SIMILAR FUNCTION (INDIVIDUALLY,
AN “INDEMNITEE”) SHALL BE INDEMNIFIED AND HELD HARMLESS BY THE PARTNERSHIP FROM
AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, JUDGMENTS, LIABILITIES,
OBLIGATIONS, PENALTIES, SETTLEMENTS AND REASONABLE EXPENSES (INCLUDING LEGAL
FEES) ARISING FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS, SUITS OR PROCEEDINGS,
CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE, IN WHICH THE INDEMNITEE MAY BE
INVOLVED, OR THREATENED TO BE INVOLVED, AS A PARTY OR OTHERWISE, BY REASON OF
ITS STATUS AS (X) THE GENERAL PARTNER OR AN AFFILIATE THEREOF, OR (Y) AN
OFFICER, MANAGER, DIRECTOR, PARTNER, EMPLOYEE OR AGENT OF THE GENERAL PARTNER OR
AN AFFILIATE THEREOF, REGARDLESS OF WHETHER THE INDEMNITEE CONTINUES TO BE THE
GENERAL PARTNER OR AN AFFILIATE OR AN OFFICER, MANAGER, DIRECTOR, EMPLOYEE OR
AGENT OF THE GENERAL PARTNER OR AN AFFILIATE THEREOF AT THE TIME ANY SUCH
LIABILITY OR EXPENSE IS PAID OR INCURRED, UNLESS THE ACT OR FAILURE TO ACT
GIVING RISE TO INDEMNITY HEREUNDER CONSTITUTED FRAUD, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.



       (b) The Partnership through the General Partner may purchase and maintain
insurance on behalf of the General Partner and such other persons as the General
Partner shall determine against any liability that may be asserted against or
expense that may be incurred by such person in connection with the Partnership’s
activities, regardless of whether the Partnership would have the power to
indemnify such person against such liability under the provisions of this
Partnership Agreement.



       (c) Expenses incurred by any Indemnitee in defending any claim with
respect to which such Indemnitee may be entitled to indemnification by the
Partnership hereunder (including without limitation reasonable attorneys’ fees
and disbursements) shall, to the maximum extent permitted by law, be advanced by
the Partnership prior to

-20-



--------------------------------------------------------------------------------



 





  the final disposition of such claim, upon receipt of a written undertaking by
or on behalf of such Indemnitee to repay the advanced amount of such expenses
unless it is determined ultimately that the Indemnitee is entitled to
indemnification by the Partnership under Section 15.7(a).



       (d) The indemnification provided in this Section 15.7 is for the benefit
of the Indemnitees and shall not be deemed to create any right to
indemnification for any other persons.

     Section 15.8 Other Activities; Noncompetition.



       (a) Each Limited Partner agrees that, for a period beginning on the date
of this Agreement and ending on the earlier to occur of (i) the termination of
this Agreement for whatever reason, or (ii) the disposition, directly or
indirectly, by such Limited Partner, respectively (or, to the extent such
interest has been transferred to an Affiliate of such Partner as permitted
hereby, by such Affiliate), of its interest in the Partnership to a person that
is not a wholly owned, direct or indirect, subsidiary of such Limited Partner’s
Parent, no such Limited Partner or any of its Restricted Affiliates will engage
or participate in, or carry on, directly or indirectly, either as proprietor,
partner, member, director, stockholder, agent, consultant, advisor, trustee,
Affiliate, or otherwise, whether or not for compensation, any business that
competes with the Partnership Business in Chambers and Harris Counties, Texas
(the “Territory”). Each Limited Partner acknowledges and agrees that the
foregoing noncompetition agreement is given in partial consideration for the
other party’s entering into this Agreement.



       (b) Each of the Limited Partners or its Affiliates have, pursuant to
Storage Agreements, leased or obtained the right to use storage capacity of the
Partnership. Without limiting the generality of the provisions of
Section 15.8(a) and in furtherance thereof, each of the Limited Partners agrees
that it and its Affiliates will use such storage capacity solely for its own
internal business operations and will not lease or sublease such storage
capacity to third parties, and will direct to the Partnership any such third
party seeking access to the Partnership’s storage facility so that such
additional business shall be for the benefit of the Partnership. The foregoing
shall not be interpreted to prohibit or restrict the current practices of the TE
Partner with respect to such storage capacity. Additionally, except as otherwise
herein specifically provided, the Limited Partners agree to act in good faith
with respect to each other and the Partnership Business to maximize the returns
from such business throughout the term of the Partnership.



       (c) In the event either Limited Partner (the “First Party”) or any of its
Restricted Affiliates desires to pursue a business opportunity that will compete
with the Partnership Business in the Territory as prohibited by Section 15.8(a)
(“Competing Business Transaction”), such Limited Partner shall be obligated to
promptly bring such Competing Business Transaction to the attention of the other
Limited Partner (the “Second Party”), to fully disclose all details regarding
the proposed opportunity (subject to the execution of appropriate
confidentiality undertakings), and to offer such business opportunity to become
part of the Partnership Business. The Limited Partners shall negotiate in good
faith for a period of 45 days (unless the business opportunity dictates a

-21-



--------------------------------------------------------------------------------



 





  shorter period of time, in which event, for such shorter time period as will
avoid the loss of such opportunity) to bring such Competing Business Transaction
into the Partnership Business, either by contribution or purchase. Should the
Limited Partners be unable to agree within such 45 day period on the terms and
provisions for incorporating the Competing Business Transaction into the
Partnership Business and the First Party or its Restricted Affiliate, as may be
the case, wishes to pursue the Competing Business Transaction rather than
continue with the Partnership Business and the transactions contemplated by this
Agreement, subject to the provisions of Section 15.8(e) below, either Limited
Partner may invoke the special buy-out provisions of Section 23.7 without first
complying with Section 23.1. The First Party agrees to give written notice
within one Business Day of the consummation of such transaction.



       (d) In the event the First Party or any of its Restricted Affiliates
desires to pursue a Competing Business Transaction which cannot become a part of
the Partnership Business for any reason other than the failure of the Second
Party to consent to such transaction, and the First Party or its Restricted
Affiliate, as may be the case, elects to pursue such Competing Business
Transaction rather than continue with the Partnership Business, the First Party
shall give written notice of such election to the Second Party and either Party
may invoke the special buy-out provisions of Section 23.7 without first
complying with Section 23.1. The First Party agrees to give written notice
within one Business Day of the consummation of such transaction.



       (e) Notwithstanding any other provision of this Agreement, the Second
Party may waive the non-competition provision of this Section 15.8 as it applies
to any Competing Business Transaction offered by the First Party under
Section 15.8(c). In such event, (i) the First Party may participate in such
Competing Business Transaction without being in violation of this Agreement;
(ii) the Second Party thereby waives any right to participate in, or to benefit
from, such transaction; and (iii) neither Limited Partner shall be entitled to
invoke the special buy-out provisions of Section 23.7 as a result of such
transaction. Any such waiver shall apply only to the specific Competing Business
Transaction being presented and shall not be construed as applicable to any
other Competing Business Transaction.



       (f) Notwithstanding the foregoing or any other provision of this
Agreement:



       (i) Neither Limited Partner nor any of its Affiliates shall be prohibited
from conducting business activities or operations outside the Territory of a
similar nature as are conducted by such Limited Partner or Affiliate as of the
date hereof; or



       (ii) Neither Limited Partner nor any of its Affiliates shall be
prohibited from constructing and operating other pipelines to and from or
through the Territory so long as they do not compete with the pipelines that
comprise a part of the Partnership’s assets as of the date hereof,



       (iii) Neither Limited Partner nor any of its Affiliates shall be
prohibited from operating pipelines to, from or through the Territory which are
currently

-22-



--------------------------------------------------------------------------------



 





  operated by such persons, including the servicing of persons who are customers
of the Partnership, or from expanding, improving or otherwise modifying such
pipelines, or



       (iv) Neither Limited Partner, nor any of its Affiliates, has any
obligation or duty to first offer to the Partnership new business ideas that are
outside the scope of the Partnership Business.



       (g) Each Limited Partner acknowledges that the covenant provided in this
Section 15.8 is manifestly reasonable on its face and is no more restrictive
than is required for the protection of the Partnership, including the interest
of the other Limited Partner and the Partnership. In the event that the
provisions of this Section 15.8 should ever be deemed to exceed the time and
geographic limitations permitted by applicable law, then such provisions shall
be reformed to the maximum time or geographic limitations permitted by
applicable law.



       (h) It is specifically understood and agreed that any breach of the
provisions of this Section 15.8 hereof is likely to result in irreparable harm
to the Partnership and that an action at law for damages alone will be an
inadequate remedy for such breach, and that the Partnership would suffer
irreparable harm in the event either Limited Partner or its Restricted
Affiliates fail to comply with its obligations hereunder. Therefore, in addition
to any other remedy that may be available to it, the other Limited Partner or
the Partnership shall be entitled to enforce the specific performance of
Section 15.8 on the breaching Limited Partner and its Restricted Affiliates and
to seek both temporary and permanent injunctive relief (to the extent permitted
by law) without the necessity of proving actual damages, and such other relief
as the court may allow.

ARTICLE XVI

TRANSFER OF INTERESTS BY PARTNERS

     Section 16.1 Restrictions on Transfer. No Partner shall have the right to
Dispose of its interest in the Partnership, or any portion thereof without (a)
complying with the provisions of this Article XVI, (b) Disposing of its entire
Partnership Interest to a single purchaser or transferee, and (c) simultaneously
Disposing of its and any Affiliate’s entire membership interest in the General
Partner. Any attempted transfer or assignment of any interest in the Partnership
in violation of the provisions of this Article XVI shall be void and of no force
and effect.

     Section 16.2 Transfers to Affiliates. A Limited Partner may Dispose of all
of its Partnership Interest to an Affiliate of such Limited Partner provided
that such purchaser or transferee, prior to such Disposition, becomes a party to
this Agreement and agrees to be bound by all applicable terms and conditions
including this Article XVI.

     Section 16.3 Right of First Refusal. If a Limited Partner (“Offeror”)
desires to Dispose of its Partnership Interest (other than a sale or other
transfer of its Partnership Interest to an Affiliate or a Change of Partner
Control), such Disposition may be made only by a sale of all

-23-



--------------------------------------------------------------------------------



 



of its entire Partnership Interest and its and any Affiliate’s entire membership
interest in the General Partner (collectively, the “Interest”) for cash (or cash
equivalent) and only if the Offeror receives with respect thereto a bona fide
binding written proposal for the acquisition of such Interest (an “Acquisition
Proposal”), and then only in compliance with the following procedures:



       (a) Upon receipt of an Acquisition Proposal, the Offeror shall offer, by
written notice (the “Offer”) to the other Limited Partner (the “Offeree”), to
sell the Interest to the Offeree or Affiliates thereof on the terms (including
price) specified in the Acquisition Proposal pursuant to the terms of this
Section 16.3. Such Offer shall contain a description of and a copy of the
Acquisition Proposal subject to appropriate confidentiality provisions. In
addition, the Offeror shall provide to the Offeree all other information with
respect to the Acquisition Proposal and the proposed transferee reasonably
requested by the Offeree in order for it to evaluate the Acquisition Proposal,
to verify the bona fide nature thereof and to evaluate the effect of having the
person making such Acquisition Proposal as a Partner in the Partnership.



       (b) The Offeree shall have the right, to be exercised by notice (the
“Acceptance”) from the Offeree to the Offeror on or before the 30th day
following receipt of the Offer (the “Offer Period”), to elect to purchase all
(but not less than all) of the Interest pursuant to the terms of the Offer.



       (c) If the Offeree accepts the Offer, the closing of the acquisition of
the Interest shall be consummated on or before the 60th day after the Offeror
receives the Acceptance but effective at the end of the calendar month occurring
on or immediately prior to such closing. The acquisition shall be consummated at
a closing held at the principal offices of the Partnership (unless otherwise
agreed by the purchaser of the Partnership Interest and the Offeror), at which
time the purchaser shall deliver to the Offeror the purchase price (in the form
of immediately available funds), and the Offeror shall deliver to the purchaser
such transfer documentation reasonably acceptable to the purchaser as shall be
required to evidence the transfer of such Interest free and clear of all liens
and encumbrances, except those created under this Agreement.



       (d) If the Offeree does not accept the Offer, the Offeror shall be
permitted for a period of 180 days after expiration of the Offer Period to sell
all (but not less than all) of the Interest on terms not more favorable to such
transferee than the terms specified in the Acquisition Proposal and at a price
that is not less than the price specified in the Acquisition Proposal.

     Section 16.4 Change of Partner Control. If a Limited Partner or an
Affiliate desires to Dispose of its Partnership Interest by a Change of Partner
Control or undergoes an involuntary change of Partner Control, the other Limited
Partner (“Option Partner”) or its designated Affiliate shall have an option to
acquire the Partnership Interest of the other Limited Partner and it or its
Affiliate’s membership interest in the General Partner (collectively, the
“Option Interest”) in accordance with the following procedures:

-24-



--------------------------------------------------------------------------------



 





       (a) If the Partner undergoing the Change of Partner Control is the TE
Partner, the terms and provisions of Section 16.3 shall apply.



       (b) If the Partner undergoing the Change of Partner Control is the LD
Partner, the option price payable shall be the greater of (i) 50% of the Net
EBITDA for the 12-month period preceding the Notice Month (as hereinafter
defined) times ten (10.0) and (ii) the LD Partner’s capital account in the
Partnership and in the General Partner (or, if applicable, the capital account
of its Affiliate in the General Partner), in both cases according to GAAP
(collectively, the “LD Combined Capital Account Balance”). “Notice Month” means
the month during which the LD Change of Partner Control occurs.



       (c) The provisions of Sections 16.3(a), (b) and (c), with respect to
notice, the offer period for the Option Interests, acceptance of the offer by
the Option Partner and the closing of the acquisition shall apply.

     Section 16.5 Procedures. Any Partner who desires to transfer its
Partnership Interest shall arrange for any permitted transferee to be bound by
the provisions of this Agreement, as it may then be amended, by having such
transferee execute two counterparts of an instrument of assignment satisfactory
in form and substance to the General Partner and by delivering the same to the
General Partner together with any such other information that may be required by
counsel to the Partnership to determine whether the proposed transfer violates
applicable federal or state securities or other laws or regulations. If and when
the consent of the other Partners to such assignment and the substitution of
such transferee hereof is secured and the other requirements of this Article XVI
are satisfied, the transferee shall become a substituted Partner as to the
Partnership Interest thus transferred effective as of the first day of the
calendar month during which the General Partner actually receives the aforesaid
instrument of assignment executed by both the transferor and transferee. The
transferee shall be required to pay any and all reasonable filing and recording
fees, legal fees, accounting fees, and other charges and fees incurred by the
Partnership and its counsel as a result of such transfer.

     Section 16.6 Purchase and Sale in the Event of Maximum Loss Being Exceeded.



       (a) In the event that the Maximum Loss is exceeded and the provisions of
Section 8.1(c)(ii) apply, then the TE Partner shall acquire the Partnership
Interest of the LD Partner and the membership interest held by the LD Partner or
its Affiliate in the General Partner for an amount equal to the LD Combined
Capital Account Balance, less the product of (i) the sum of the LD Partner’s
Unrecovered Loss Balance and TE Partner’s Unrecovered Loss Balance, times
(ii) the LD Combined Capital Account Balance divided by the total of all GAAP
capital account balances in the Partnership and the General Partner.



       (b) The closing of the purchase and sale contemplated hereunder shall be
consummated within 60 days after the provisions of Section 8.1(c)(ii) first
become applicable at the principal office of the Partnership (unless otherwise
mutually agreed by the Limited Partners), at which time the purchase price (in
the form of immediately available funds) shall be delivered to the sellers and
the sellers shall deliver to the buyer

-25-



--------------------------------------------------------------------------------



 





  or its designee such transfer documentation reasonably acceptable to the buyer
and the sellers as shall be required to evidence the transfer of such
Partnership Interest and membership interest in the General Partner, free and
clear of all liens and encumbrances, except those created under this Agreement.

     Section 16.7 Compliance with Securities Laws. All Partners acknowledge that
the Partnership interests have not been registered under (i) the Securities Act
of 1933, as amended (the “1933 Act”), in reliance on the exemptions afforded by
Section 4(2) of the 1933 Act, or (ii) applicable state securities laws in
reliance on exemptions under such laws. Therefore, to preserve said exemptions
and notwithstanding anything contained herein to the contrary, the Partners
hereby agree that interests of the Partners shall be nontransferable and
nonassignable, except in compliance with the registration provisions of the 1933
Act and the Partnership Act, or an exemption or exemptions therefrom, and any
attempted or purported transfer or assignment in violation of the foregoing
shall be void and of no effect. Accordingly, as an additional condition
precedent to any assignment or other transfer of any interest in the
Partnership, the General Partner may require an opinion of counsel satisfactory
to the General Partner that such assignment or transfer will be made in
compliance with the registration provisions of the 1933 Act and applicable state
securities laws or exemption(s) therefrom, and such transferor or assignor shall
be responsible for paying said counsel’s fee for the opinion.

ARTICLE XVII

DISSOLUTION OF THE PARTNERSHIP

     The happening of any one of the following events shall work an immediate
dissolution of the Partnership:



       (a) An event of withdrawal of the General Partner as defined in § 17-402
of the Partnership Act except that an event described in Subsections (a)(4) and
(a)(5) of § 17-402 shall not be an event of withdrawal unless within 90 days of
such event of withdrawal, the remaining Partners agree in writing to continue
the business of the Partnership and appoint, effective as of the date of
withdrawal, a successor General Partner of the Partnership who acquires, or
enters into an agreement to acquire, the Partnership Interest of the prior
General Partner during such 90-day period;



       (b) The receipt by the Partnership of the final payment due on the sales
price of all or substantially all the assets of the Partnership or the
Partnership’s business following the Partnership’s sale thereof;



       (c) The agreement by all of the Partners to dissolve;



       (d) At the time there are no Limited Partners; and



       (e) Entry of a decree of judicial dissolution under § 17-802 of the
Partnership Act.

Any withdrawal of the General Partner under § 17-602 of the Partnership Act
shall be effective on the date specified in a written notice of withdrawal given
by the General Partner to the

-26-



--------------------------------------------------------------------------------



 



Limited Partners; provided, however, that the effective date shall be not less
than 60 days following the date of delivery of such notice.

ARTICLE XVIII

WINDING UP AND TERMINATION OF THE PARTNERSHIP

     Section 18.1 Liquidator. If the Partnership is dissolved for any reason, a
liquidator (the “Liquidator”) shall commence to wind up the affairs of the
Partnership and to liquidate and sell its assets. The General Partner shall
serve as the Liquidator unless the dissolution occurred as a result of an event
of withdrawal of the General Partner, in which case the person designated by the
Limited Partners shall serve as the Liquidator. The Liquidator shall have full
right and discretion to determine the time, manner and terms of sale or sales of
Partnership property pursuant to such liquidation having due regard to the
activity and condition of the relevant market and general financial and economic
conditions. The Liquidator appointed in the manner provided herein shall have
and may exercise, without further authorization or consent of any of the parties
hereto or their legal representatives or successors in interest, all of the
powers conferred upon the General Partner under the terms of this Agreement (but
subject to all of the applicable limitations, contractual and otherwise, upon
the exercise of such powers) to the extent necessary or desirable in the good
faith judgment of the Liquidator to carry out the duties and functions of the
Liquidator hereunder for and during such period of time, not to exceed two
(2) years after the date of dissolution of the Partnership, as shall be
reasonably required in the good faith judgment of the Liquidator to complete the
liquidation and dissolution of the Partnership as provided for herein,
including, without limitation, the following specific powers:



       (a) The power to continue to manage and operate any business of the
Partnership during the period of such liquidation or dissolution proceedings,
excluding, however, the power to make and enter into contracts which may extend
beyond the period of liquidation.



       (b) The power to make sales and incident thereto to make deeds, bills of
sale, assignments and transfers of assets and properties of the Partnership;
provided, that the Liquidator may not impose personal liability upon any of the
Partners under any such instrument.



       (c) The power to borrow funds as may, in the good faith judgment of the
Liquidator, be reasonably required to pay debts and obligations of the
Partnership or operating expenses, and to execute and/or grant deeds of trust,
mortgages, security agreements, pledges and collateral assignments upon and
encumbering any of the Partnership properties as security for repayment of such
loans or as security for payment of any other indebtedness of the Partnership;
provided, that the Liquidator shall not have the power to create any personal
obligation on any of the Partners to repay such loans or indebtedness other than
out of available proceeds of foreclosure or sale of the properties or assets as
to which a lien or liens are granted as security for payment thereof.

-27-



--------------------------------------------------------------------------------



 





       (d) The power to settle, release, compromise or adjust any claims
asserted to be owing by or to the Partnership, and the right to file, prosecute
or defend lawsuits and legal proceedings in connection with any such matters.

     Section 18.2 Reserves. After making payment or provision for payment of all
debts and liabilities of the Partnership and all expenses of liquidation, the
Liquidator may set up, for a period not to exceed the aforesaid two (2) years,
such cash reserves as the Liquidator may deem reasonably necessary for any
contingent liabilities or obligations of the Partnership. Upon the satisfaction
or other discharge of such contingency, the amount of the reserves not retired,
if any, will be distributed in accordance with this Article XVIII.

     Section 18.3 Sale of Assets; Distribution of Proceeds. Upon the winding up
and termination of the business and affairs of the Partnership, its assets
(other than cash) shall be sold, its liabilities and obligations to creditors
and all expenses incurred in its liquidation shall be paid (either by payment or
the making of reasonable provision for payment). All items of Partnership
income, gain, loss or deduction shall be credited or charged to the Capital
Accounts of the Partners pro rata in accordance with their Sharing Ratios.
Thereafter, the net proceeds from such sales (after deducting all selling costs
and expenses in connection therewith), together with (at the expiration of the
two (2) year period referred to therein) the balance and reserve account
referred to in Section 18.2 above, shall be distributed among the Partners in
accordance with their respective positive balances in their Capital Accounts.

     Section 18.4 Final Accounting. Within a reasonable time following the
completion of the liquidation of the Partnership’s properties, the Liquidator
shall supply to each of the Partners a statement prepared by the Partnership’s
accountants which shall set forth the assets and the liabilities of the
Partnership as of the date of complete liquidation, each Partner’s pro rata
portion of distributions pursuant to Section 18.3, and the amount retained as
reserves by the Liquidator pursuant to Section 18.2.

     Section 18.5 Recourse Limited to Assets of the Partnership. Each holder of
an interest in the Partnership shall look solely to the assets of the
Partnership for all distributions with respect to the Partnership and its
Capital Contribution thereto (including the return thereof) and share of profits
or losses thereof, and shall have no recourse therefor (upon dissolution or
otherwise) against the Partnership, the General Partner or the Liquidator. No
holder of an interest in the Partnership shall have any right to demand or
receive property other than cash upon dissolution and termination of the
Partnership.

     Section 18.6 Termination. Upon the completion of the liquidation of the
Partnership and the distribution of all Partnership funds, the Partnership shall
terminate and the Liquidator shall (and is hereby given the power and authority
to) execute, acknowledge, swear to and record all documents required to
effectuate the dissolution and termination of the Partnership. No Partner shall
be required to restore any deficit balance existing in its Capital Account upon
the liquidation and termination of the Partnership.

-28-



--------------------------------------------------------------------------------



 



ARTICLE XIX

NOTICES

     To be effective, all notices and demands under this Agreement must be in
writing and must be given (i) by depositing same in the United States mail,
postage prepaid, certified or registered, return receipt requested, (ii) by
telecopy with receipt confirmed by return telecopy or (iii) by delivering same
in person and receiving a signed receipt therefor. For purposes of notice, the
addresses of the Partners or their respective assigns shall be as set forth on
the signature pages hereof. Notices mailed in accordance with the foregoing
shall be deemed to have been given and made upon receipt. Any Partner or his
assignee may designate a different address to which notices or demands shall
thereafter be directed by written notice given in the manner hereinabove
required and directed to the Partnership at its principal office as hereinabove
set forth.

ARTICLE XX

AMENDMENT OF LIMITED PARTNERSHIP AGREEMENT

     This Agreement may be modified or amended from time to time by the written
agreement of the General Partner and each of the Limited Partners.

ARTICLE XXI

POWER OF ATTORNEY

     Each Limited Partner and any permitted assignee or transferee of its
interest hereunder, does hereby irrevocably constitute and appoint the General
Partner, its true and lawful attorney in fact and agent, to execute,
acknowledge, verify, swear to, deliver, record and file, in such Limited
Partner’s or assignee’s name, place and stead, all instruments, documents and
certificates which may from time to time be required to effectuate and implement
the terms and provisions of this Agreement including, without limitation, the
power and authority to execute, verify, swear to, acknowledge, deliver, record
and file (i) all certificates and other instruments which the General Partner
deems appropriate to form, qualify or continue the Partnership as a limited
partnership in the State of Delaware and in such other states as the General
Partner deems appropriate, (ii) all instruments which the General Partner deems
appropriate to reflect any amendment to this Agreement, or modification of the
Partnership, made in accordance with the terms of this Agreement, (iii) all
conveyances and other instruments which the General Partner deems appropriate to
reflect the dissolution and termination of the Partnership pursuant to the terms
of this Agreement, including any writing required by the Partnership Act,
(iv) all instruments relating to the admission of any additional or substituted
Limited Partner, (v) a certificate of assumed name and such other certificates
and instruments as may be necessary under any fictitious or assumed name
statutes from time to time in effect in jurisdictions in which the Partnership
conducts or plans to conduct business and (vi) all other instruments that may be
required or permitted by law to be filed on behalf of the Partnership and that
are not inconsistent with this Agreement. The power of attorney granted herein
shall be deemed to be coupled with an interest, shall be irrevocable, shall
survive and not be affected by the subsequent death,

-29-



--------------------------------------------------------------------------------



 



dissolution, bankruptcy, incompetency or legal disability of a Limited Partner
and shall extend to such Limited Partner’s successors and assigns; and may be
exercised by executing such instrument acting as attorney in fact for the
Limited Partner or in such other manner as said agent and attorney in fact may
deem appropriate. Each Limited Partner hereby agrees to be bound by any action
taken by the General Partner acting pursuant to such power of attorney, and each
Limited Partner and assigns hereby waives any and all defenses which may be
available to contest, negate or disaffirm any action of the General Partner
taken under such power of attorney.

ARTICLE XXII

REPRESENTATIONS, WARRANTIES AND COVENANTS

     The General Partner and each Limited Partner each hereby respectively
represent and warrant to the others that (i) it is duly organized, validly
existing and in good standing under the jurisdiction of its organization, with
full power and authority to enter into and perform its obligations under this
Agreement; (ii) it has validly executed this Agreement, and upon delivery, this
Agreement shall be a binding obligation of such party, enforceable against such
party in accordance with its terms; and (iii) its entry into this Agreement and
the performance of its obligations hereunder will not require the approval of
any governmental body or regulatory authority and will not violate, conflict
with or cause a default under, any of its organizational documents, any
contractual covenant or restriction by which such party is bound, or any
applicable law, regulation, rule, ordinance, order, judgment or decree.

ARTICLE XXIII

DISPUTES

     Section 23.1 Negotiation. Except for the injunctive remedies provided by
Section 15.8, in the event of any claims, counterclaims, demands, causes of
action, disputes, controversies, and other matters in question arising out of or
relating to this Agreement, any provision hereof, the alleged breach thereof, or
in any way relating to the subject matter of this Agreement or the relationship
between the Partners created by this Agreement, involving the Limited Partners
and/or their respective representatives and/or Affiliates (all of which are
referred to herein as “Disputes”), the Limited Partners shall promptly seek to
resolve any such Dispute by negotiations between senior executives of the
Limited Partners who have authority to settle the Dispute. When a Limited
Partner believes there is a Dispute under this Agreement, that Limited Partner
will give the other written notice of the Dispute. Within thirty (30) days after
receipt of such notice, the receiving Limited Partner shall submit to the other
a written response. Both the notice and response shall include (i) a statement
of each Limited Partner’s position and a summary of the evidence and arguments
supporting its position, and (ii) the name, title, fax number, and telephone
number of the executive who will represent that Limited Partner. In the event
the Dispute involves a claim arising out of the actions of any person or entity
not a signatory to this Agreement, the receiving Limited Partner shall have such
additional time as necessary, not to exceed an additional thirty (30) days, to
investigate the Dispute before submitting a written response. The executives
shall meet at a mutually acceptable time and place within fifteen (15) days
after the date of the response and thereafter as often as they

-30-



--------------------------------------------------------------------------------



 



reasonably deem necessary to exchange relevant information and to attempt to
resolve the Dispute. If one of the executives is an attorney or intends to be
accompanied at a meeting by an attorney, the other executive shall be given at
least five (5) days’ notice of such intention and may also be accompanied by an
attorney. All negotiations and communications pursuant to this Article XXIII
shall be treated and maintained by the Limited Partners as confidential
information and shall be treated as compromise and settlement negotiations for
the purposes of federal and state rules of evidence.

     Section 23.2 Failure to Resolve. If the Dispute has not been resolved
within sixty (60) days after the date of the response given pursuant to Section
23.1 above, or such additional time, if any, that the Limited Partners mutually
agree to in writing, or if the Limited Partner receiving such notice denies the
applicability of the provisions of Section 23.1 or otherwise refuses to
participate under the provisions of Section 23.1, either Limited Partner may
initiate arbitration pursuant to the provisions of Section 23.3 below; provided,
however, that either Partner may reject arbitration and trigger the special
Buy-Out Option of Section 23.7, all as provided below.

     Section 23.3 Arbitration. Any Disputes not settled pursuant to the
foregoing provisions shall be resolved as follows:



       (a) Any Limited Partner desiring to initiate arbitration in connection
with any Dispute shall send, via certified mail, written notice of demand of
arbitration to the other Limited Partner and the name of the arbitrator
appointed by the Limited Partner demanding arbitration together with a statement
of the matter in controversy.



       (b) Within fifteen (15) days after receipt of such demand, the receiving
Limited Partner shall either (i) agree to submit the Dispute to arbitration and
name its arbitrator or (ii) refuse to submit the Dispute to arbitration, in
which case the provisions of this Section 23.3 shall not be applicable to such
Dispute. If the receiving Limited Partner fails or refuses to name its
arbitrator within such 15-day period, it shall be deemed to have agreed to
submit the Dispute to arbitration and the second arbitrator shall be appointed,
upon request of the party demanding arbitration, by the Chief U.S. District
Court Judge for the Southern District of Texas or such other person designated
by such judge. The two arbitrators so selected shall within fifteen (15) days
after their designation select a third arbitrator; provided, however, that if
the two arbitrators are not able to agree on a third arbitrator within such
15-day period, either Limited Partner may request the Chief U.S. District Court
Judge for the Southern District of Texas or such other person designated by such
judge to select the third arbitrator as soon as possible. In the event the Judge
declines to appoint an arbitrator, appointment shall be made, upon application
of either Limited Partner, pursuant to the Commercial Arbitration Rules of the
American Arbitration Association. If any arbitrator refuses or fails to fulfill
his or her duties hereunder, such arbitrator shall be replaced by the Limited
Partner which selected such arbitrator (or if such arbitrator was selected by
another person, through the procedure which such arbitrator was selected)
pursuant to the foregoing provisions.



       (c) Each arbitrator selected by the Limited Partners shall be a certified
public accountant or licensed attorney with at least fifteen (15) years of oil
and gas experience as a certified public accountant and/or practicing attorney.
The arbitrators selected by

-31-



--------------------------------------------------------------------------------



 





  the Limited Partners are not required to be neutral, but the third arbitrator
shall be neutral and shall be a retired judge.



       (d) The Limited Partners hereto hereby request and consent to the three
(3) arbitrators conducting a hearing in Houston, Texas no later than sixty
(60) days following their selection or thirty (30) days after all prehearing
discovery has been completed, whichever is later, at which the Limited Partners
shall present such evidence and witnesses as they may choose, with or without
counsel.



       (e) Arbitration shall be conducted in accordance with the Commercial
Arbitration Rules and procedures of the American Arbitration Association.



       (f) The Federal Rules of Civil Procedure, as modified or supplemented by
the local rules of civil procedure for the U.S. District Court for the Southern
District of Texas, shall apply in the arbitration. The Limited Partners shall
make their witnesses available in a timely manner for discovery pursuant to such
rules. If a Limited Partner fails to comply with this discovery agreement within
the time established by the arbitrators, after resolving any discovery disputes,
the arbitrators may take such failure to comply into consideration in reaching
their decision. All discovery disputes shall be resolved by the arbitrators
pursuant to the procedures set forth in the Federal Rules of Civil Procedure.



       (g) Adherence to formal rules of evidence shall not be required. The
arbitrators shall consider any evidence and testimony that they determine to be
relevant.



       (h) The Limited Partners hereto hereby request that the arbitrators
render their decision within thirty (30) calendar days following conclusion of
the hearing.



       (i) Any decision by a majority of the arbitration panel shall be final,
binding and non-appealable. Any such decision may be filed in any court of
competent jurisdiction and may be enforced by either Limited Partner as a final
judgment in such court. There shall be no grounds for appeal of any arbitration
award hereunder.



       (j) The defenses of statute of limitations and laches shall be tolled
from and after the date a Party gives the other Limited Partner written notice
of a Dispute as provided in Section 23.1 above until such time as the Dispute
has been resolved pursuant to Section 23.1, or an arbitration award has been
entered pursuant to this Section 23.3.



       (k) The Partners hereby waive any claim to, and the arbitrators are
especially divested of any power to award, special, consequential, punitive,
exemplary, incidental, indirect costs, expenses, damages or claims or statutory
damages in excess of compensatory damages, or any form of damages in excess of
compensatory damages.

     Section 23.4 Recovery of Costs and Attorneys’ Fees. In the event
arbitration (or, despite the Limited Partners’ agreement to resolve the Disputes
through binding arbitration, litigation) arising out of this Agreement is
initiated by either Limited Partner, the prevailing Limited Partner, after the
entry of a final non-appealable order, shall be entitled to recover from

-32-



--------------------------------------------------------------------------------



 



the other party, as a part of said order, all court costs, fees and expenses of
such arbitration (or litigation), including, without limitation, reasonable
attorneys’ fees.

     Section 23.5 Choice of Forum. If, despite the Limited Partners’ agreement
to submit any Disputes to binding arbitration, there are any court proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby, such proceedings shall be brought and tried in the federal or state
courts situated in the City of Houston, Texas.

     Section 23.6 Jury Waivers. THE LIMITED PARTNERS HEREBY WAIVE ANY AND ALL
RIGHTS TO DEMAND A TRIAL BY JURY.

     Section 23.7 Special Buy-Out Options.



       (a) Upon the failure of the Limited Partners to resolve or submit a
Dispute to binding arbitration within seventy-five (75) days after the date of
the response given pursuant to Section 23.1, either Limited Partner shall have
the right (the “Put/Call Right”) for a period of 30 days following the
expiration of such 75-day period (the “Exercise Period”), to be exercised by
written notice to the other Limited Partner within such applicable period, to
cause a purchase and sale to the TE Partner of the Interest of the LD Partner
and its Affiliate. Such purchase and sale shall be for cash at a purchase price
equal to the greater of (i) 50% of the Net EBITDA for the Pricing Period ending
with the month immediately preceding the month in which the written notice is
given exercising the Put/Call Right times the Valuation Multiple and (ii) the LD
Combined Capital Account Balance.



       (b) If either Limited Partner timely exercises such Put/Call Right, the
Limited Partners shall consult for the purpose of determining the Valuation
Multiple and, on or before the 10th day after exercise of the Put/Call Right,
the non-exercising Limited Partner shall select one of four entities proposed by
the exercising Limited Partner, each of which such entities shall have at least
ten years experience in valuing similar assets or businesses (the “Valuation
Expert”) if required as contemplated below. If on or before the 30th day after
exercise of the Put/Call Right, such Limited Partners have not reached agreement
on the Valuation Multiple, each Limited Partner shall submit a proposed
Valuation Multiple to the Valuation Expert, together with any supporting
documentation such Limited Partners deems appropriate, on or before the 60th day
after the exercise of the Put/Call Right. The Valuation Expert shall determine
the Valuation Multiple by selection of one of the proposed Valuation Multiples
submitted by the Limited Partners (and shall have no authority beyond selection
of one of such proposals) as promptly as possible (and in any event on or before
the 30th day after submittal of the competing proposals). The cost of such
Valuation Expert shall be paid in equal portions by the Limited Partners.



       (c) The purchase price shall be the amount calculated under Section
23.7(a) unless the Put/Call Right has been triggered by either Partner pursuant
to Section 15.8(c) or (d), in which case the purchase price to be paid by the TE
Partner shall be the amount computed as follows:

-33-



--------------------------------------------------------------------------------



 





       (i) If the TE Partner is the First Party, the purchase price shall be
115% of the amount calculated under Section 23.7(a); and



       (ii) if the LD Partner is the First Party, the purchase price shall be
85% of the amount calculated under Section 23.7(a).



       (d) The closing of the acquisition of the Interests contemplated
hereunder shall be consummated on or before the 60th day after the determination
of the Valuation Multiple but effective at the end of the calendar month
occurring on or immediately prior to such closing. The acquisition shall be
consummated at a closing held at the principal offices of the Partnership
(unless otherwise mutually agreed by the Limited Partners), at which time the
purchase price (in the form of immediately available funds) shall be delivered
to the sellers and the sellers shall deliver to the buyer such transfer
documentation reasonably acceptable to the buyer and the seller as shall be
required to evidence the transfer of such Partnership Interest and membership
interest in the General Partner, free and clear of all liens and encumbrances,
except those created under this Agreement.

     Section 23.8 Dispute Under Both this Agreement and LLC Agreement.
Notwithstanding anything herein to the contrary, it is the intention of the
Partners that any Dispute hereunder that is also subject to the terms and
provisions of the LLC Agreement shall be handled under one unified proceeding
under and pursuant to the terms and provisions of this Agreement and that no
Partner shall be entitled to seek a second resolution of the same Dispute under
the Terms and Provisions of this Article XXIII.

ARTICLE XXIV

MISCELLANEOUS

     Section 24.1 No Right of Partition. The Partners agree that the Partnership
properties are not and will not be suitable for partition. Accordingly, each of
the Partners hereby irrevocably waives any and all rights that he may have to
maintain any action for partition of any of the Partnership property.

     Section 24.2 Entire Agreement; Supersedure. This Agreement and the
additional documents and agreements referred to herein or contemplated hereunder
constitute the entire agreement among the parties. It supersedes any prior
agreement or understandings among them, and it may not be modified or amended in
any manner other than as set forth herein.

     Section 24.3 Governing Law. This Agreement and the rights of the parties
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Delaware.

     Section 24.4 Binding Effect. Except as herein otherwise specifically
provided, this Agreement shall be binding upon and inure to the benefit of the
parties and their legal representatives, heirs, administrators, executors,
successors and assigns.

     Section 24.5 Construction of Agreement. Wherever from the context it
appears appropriate, each term stated in either the singular or the plural shall
include the singular and the

-34-



--------------------------------------------------------------------------------



 



plural, and pronouns stated in the masculine, the feminine or the neuter gender
shall include the masculine, feminine and neuter. The term “person” means any
individual, corporation, partnership, trust or other entity.

     Section 24.6 Captions. Captions contained in this Agreement are inserted
only as a matter of convenience and in no way define, limit or extend the scope
or intent of this Agreement or any provision hereof.

     Section 24.7 Effect of Invalid Provision. If any provision of this
Agreement, or the application of such provision to any person or circumstance,
shall be held invalid, the remainder of this Agreement, or the application of
such provision to persons or circumstances other than those to which it is held
invalid, shall not be affected thereby.

     Section 24.8 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument. It shall not be necessary for all
Partners to execute the same counterpart hereof.

     Section 24.9 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.

-35-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and in the year first above written.

                  GENERAL PARTNER: Address:                           2929 Allen
Parkway, Suite 3200   Mont Belvieu Venture, LLC Houston, TX 77019            
Telecopy: 713/759-3645   By:   TE Products Pipeline Company, Limited        
Partnership, its managing member                       By:   TEPPCO GP, Inc.,
its general partner                   By: /s/ JOHN N. GOODPASTURE      

--------------------------------------------------------------------------------

    Name: John N. Goodpasture     Title: Vice President, Corporate Development  
                LIMITED PARTNERS:               2929 Allen Parkway, Suite 3200  
TE Products Pipeline Company, Limited Houston, Texas 77019   Partnership
Telecopy: 713/759-3645                               By:   TEPPCO GP, Inc., its
general partner                   By: /s/ JOHN N. GOODPASTURE      

--------------------------------------------------------------------------------

    Name: John N. Goodpasture     Title: Vice President, Corporate Development  
            20 Westport Road   Louis Dreyfus Energy Services L.P. Wilton,
Connecticut 06897             Telecopy: 203/761-8119   By:   Louis Dreyfus ES GP
LLC, its general partner                       By: /s/ WILLIAM C. RIPPE        
 

--------------------------------------------------------------------------------

        Name: William C. Rippe         Title: Executive Vice President

-36-



--------------------------------------------------------------------------------



 



EXHIBIT A

DREYFUS STORAGE AGREEMENT



--------------------------------------------------------------------------------



 



EXHIBIT B

MB ASSETS

     The MB Assets consist of the Subject Property, as such term is defined in
that certain General Conveyance and Assumption Agreement dated effective as of
January 21, 2003, from TE Products Pipeline Company, Limited Partnership, as
“Grantor,” to Mont Belvieu Storage Partners, L.P., as “Grantee”.

 



--------------------------------------------------------------------------------



 



EXHIBIT C

OPERATING PROCEDURES

 



--------------------------------------------------------------------------------



 



EXHIBIT D

TE STORAGE AGREEMENT

 